EXHIBIT 10.1
[Execution Version]
ASSET PURCHASE AGREEMENT
by and among
US FARM & RANCH SUPPLY COMPANY, INC.
(as “Parent”),
CHANNEL 55/42 OPERATING, LP,
USFR TOWER OPERATING, LP
USFR EQUITY DRIVE PROPERTY LLC
and
HUMANITY INTERESTED MEDIA, L.P.
(collectively, “Seller”)
and
SPANISH BROADCASTING SYSTEM, INC.
(“Buyer”)
Dated as of May 2, 2011

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
DEFINITIONS
    2  
 
       
PURCHASE AND SALE OF PROPERTIES AND ASSETS
    6  
2.1 Purchase and Sale
    6  
2.2 Excluded Assets
    7  
2.3 Liabilities
    8  
2.4 Purchase Price, Payment and Allocation
    8  
2.5 Adjustments
    10  
2.6 Closing
    10  
2.7 Compliance with Bulk Sales
    10  
 
       
REPRESENTATIONS AND WARRANTIES OF SELLER
    11  
3.1 Corporate Status
    11  
3.2 No Options
    11  
3.3 Entity Action
    11  
3.4 No Defaults
    11  
3.5 Contracts, Leases, Agreements and Other Commitments
    12  
3.6 Taxes
    12  
3.7 Licenses
    12  
3.8 Compliance with Laws; Additional Regulatory Matters
    13  
3.9 Approvals and Consents
    13  
3.10 Condition of Assets
    14  
3.11 Insolvency Proceedings
    14  
3.12 Litigation
    14  
3.13 Intangible Property
    14  
3.14 Brokers
    15  
3.15 Conflicting Interests
    15  
3.16 Cable Matters
    15  
3.17 Digital Broadcasting
    15  
 
       
REPRESENTATIONS AND WARRANTIES OF BUYER
    16  
4.1 Qualification as a Broadcast Licensee
    16  
4.2 Status
    16  
4.3 No Defaults
    16  
4.4 Entity Action
    17  
4.5 Brokers
    17  
4.6 Insolvency Proceedings
    17  
4.7 Litigation
    17  
4.8 Financial Capability
    17  

 

i



--------------------------------------------------------------------------------



 



              Page    
COVENANTS OF SELLER PENDING THE CLOSING
    17  
5.1 Operations of the Business
    17  
5.2 Prohibited Actions
    18  
5.3 Access to Facilities, Files and Records
    19  
5.4 Representations and Warranties
    19  
5.5 Consents
    19  
5.6 Notice of Proceedings
    19  
5.7 Consummation of Agreement
    19  
5.8 Applications for FCC Consents
    20  
5.9 Publicity
    20  
5.10 Taxes
    20  
5.11 Confidentiality
    21  
 
       
COVENANTS OF BUYER PENDING THE CLOSING
    21  
6.1 Consummation of Agreement
    21  
6.2 Notice of Proceedings
    21  
6.3 Representations and Warranties
    21  
6.4 Publicity
    22  
6.5 Contracts Not to be Assumed
    22  
6.6 Confidentiality
    22  
6.7 Consents
    22  
 
       
CONDITIONS TO THE OBLIGATIONS OF SELLER
    23  
7.1 Representations, Warranties and Covenants
    23  
7.2 Proceedings
    23  
7.3 Deliveries
    23  
7.4 Authorizations
    23  
7.5 Other Consents
    23  
 
       
CONDITIONS TO THE OBLIGATIONS OF BUYER
    24  
8.1 Representations, Warranties and Covenants
    24  
8.2 Proceedings
    24  
8.3 Liens Released
    24  
8.4 Deliveries
    24  
8.5 Other Consents
    24  
8.6 Authorizations
    24  
 
       
ITEMS TO BE DELIVERED AT THE CLOSING
    25  
9.1 Deliveries by Seller
    25  
9.2 Deliveries by Buyer
    25  
 
       
SURVIVAL; INDEMNIFICATION
    26  
10.1 Survival
    26  
10.2 Basic Provision
    26  
10.3 Definition of Deficiencies
    27  
10.4 Procedures for Establishment of Deficiencies
    27  
10.5 Limitation on Deficiencies
    28  

 

ii



--------------------------------------------------------------------------------



 



              Page    
MISCELLANEOUS
    29  
11.1 Termination of Agreement
    29  
11.2 Liabilities on Termination or Breach
    30  
11.3 Expenses
    30  
11.4 Remedies Cumulative
    30  
11.5 Preservation of Records
    30  
11.6 Non-Assignable Contracts
    30  
11.7 Further Assurances
    31  
11.9 Employees
    31  
 
       
GENERAL PROVISIONS
    31  
12.1 Successors and Assigns
    31  
12.2 Amendments; Waivers
    31  
12.3 Notices
    32  
12.4 Captions
    33  
12.5 Governing Law; Venue
    33  
12.6 Entire Agreement
    33  
12.7 Execution: Counterparts and Facsimile
    33  
12.8 Gender and Tense
    33  
12.9 Third-Party Beneficiaries
    33  
12.10 No Party Deemed Drafter
    34  
12.11 Severability
    34  
12.12 Waiver of Jury Trial
    34  

 

iii



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

     
Schedules
   
 
   
2.1(a)
  Tangible Personal Property
2.1(b)
  Licenses and Authorizations
2.1(c)
  Agreements for Sale of Time
2.1(d)
  Contracts
2.1(e)
  Intangibles
2.1(g)
  Claims
2.1(j)
  Government Approvals
2.2(g)
  Non-Transferred Claims
3.5
  Assumed Contract Defaults
3.6
  Taxes
3.7
  Licenses
3.8(a)
  Compliance with Law
3.8(b)
  Compliance with Authorizations
3.9
  Approvals and Consents
3.10(a)
  All Assets
3.10(c)
  Good Title
3.12
  Litigation
3.13
  Intangible Property
3.14
  Brokers
3.15
  Conflicting Interests
3.16
  Cable Matters
3.17
  Digital Broadcasting
4.1
  Qualification as a Broadcast Licensee
4.3
  Buyer Defaults
4.7
  Litigation
5.5
  Material Consents
 
   
Exhibits
   
 
   
Exhibit A
  Promissory Note
Exhibit B
  New Lease
Exhibit C
  Escrow Agreement
Exhibit D
  Security Agreement

 

iv



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of May 2,
2011 by and among CHANNEL 55/42 OPERATING, LP, a Texas limited partnership
(“Operating Seller”), USFR TOWER OPERATING, LP, a Texas limited partnership
(“Asset Seller”), HUMANITY INTERESTED MEDIA, L.P., a Texas limited partnership
(“License Seller”), USFR EQUITY DRIVE PROPERTY LLC, a Texas limited liability
company (“Equipment Seller” and, collectively with Operating Seller, Asset
Seller and License Seller, “Seller”), and solely for purposes of Sections 3.1,
3.3, 3.4 and Article 10, US FARM & RANCH SUPPLY COMPANY, INC., a Texas
corporation (“Parent”), and SPANISH BROADCASTING SYSTEM, INC., a Delaware
corporation (“Buyer”).
RECITALS
A. License Seller is the licensee of the following television broadcast station:

                      Community of           Station   License/Territory  
Facility ID No.     Channel  
KTBU (TV)
  Conroe, TX     28234     Digital 42
(Virtual Channel 55)

together with any and all other subsequent channels, whether primary or
secondary, issued by the Federal Communications Commission (the “FCC”) to Seller
with respect to the station listed above (collectively, the “Station”). Seller
operates the Station pursuant to certain licenses, authorizations and approvals,
including associated broadcast auxiliary authorizations issued by the FCC.
B. Seller desires to sell, assign and transfer to Buyer and Buyer desires to
purchase, the Station, the Authorizations and certain of the assets owned by
Seller and used in the operations of the Station and described in more detail
below and, all under the terms and conditions described herein.
C. Buyer and Seller are executing the Escrow Agreement contemporaneously with
this Agreement
NOW, THEREFORE, in consideration of the premises and the mutual promises,
representations, warranties and covenants herein contained, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 





--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
“Acquired Tangible Personal Property” has the meaning set forth in
Section 2.1(a).
“Acquired Intangible Property” has the meaning set forth in Section 2.1(e).
“Affiliate” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Agreement” has the meaning set forth in the first paragraph of this Agreement.
“Asset Seller” has the meaning set forth in the first paragraph of this
Agreement.
“Assets” has the meaning set forth in Section 2.1.
“Assumed Contract” has the meaning set forth in Section 2.1(d).
“Assumed Liabilities” has the meaning set forth in Section 2.3(b).
“Authorizations” has the meaning set forth in Section 3.7.
“Business Day” means any day excluding a Saturday, a Sunday and any day that is
a legal holiday under the Laws of the United States or is a day on which banking
institutions located in New York City, New York are authorized or required by
Law to close.
“Buyer” has the meaning set forth in the first paragraph of this Agreement.
“Buyer’s Disclosure Schedule” has the meaning set forth in Article 4.
“Buyer Indemnitees” has the meaning set forth in Section 10.2(a).
“Charter Documents” means (i) in the case of a corporation, the certificate of
incorporation and by-laws of such corporation (ii) in the case of a partnership,
the certificate of partnership and partnership agreement and (iii) in the case
of a limited liability company, the articles of organization and operating
agreement of such limited liability company, in each case including the
equivalent documents in the jurisdiction of such entities incorporation,
formation or organization.
“Closing” has the meaning set forth in Section 2.6.
“Closing Date” has the meaning set forth in Section 2.6.
“Code” means the Internal Revenue Code of 1986, as amended.
“Communications Act” has the meaning set forth in Section 3.7.

 

2



--------------------------------------------------------------------------------



 



“Communication Laws” has the meaning set forth in Section 3.7.
“Contest Notice” has the meaning set forth in Section 10.4(b).
“Contract” means any unexpired agreement, arrangement, commitment or
understanding, written or oral, express or implied.
“Copyrights” means copyrights and mask works, including all renewals and
extensions thereof, copyright registrations and applications for registration
thereof and non-registered copyrights.
“Deficiencies” has the meaning set forth in Section 10.3.
“Deposit” has the meaning set forth in Section 2.4(b).
“Disclosure Schedule” has the meaning set forth in Article 3.
“Effective Time” has the meaning set forth in Section 2.5(a).
“Excluded Assets” has the meaning set forth in Section 2.2.
“Escrow Agent” has the meaning set forth in Section 2.4(b).
“Escrow Agreement” means that certain agreement attached hereto as Exhibit C.
“Escrow Property” has the meaning set forth in Section 2.4(b).
“Excluded Contracts” has the meaning set forth in Section 2.2(e).
“Excluded Liabilities” has the meaning set forth in Section 2.3(d).
“FCC” has the meaning set forth in Recital A.
“FCC Application” has the meaning set forth in Section 5.8.
“FCC Order” means the order of the FCC consenting to the assignment of all
Authorizations to Buyer without any conditions that would restrict, limit,
increase the cost or burden of or otherwise adversely affect or impair, in any
material respect, the right of Seller or Buyer to the ownership, use, control,
enjoyment or operation of the Station or the proceeds therefrom.
“Final” means an order of a governmental authority, or the failure of a
governmental authority to act when required by law to prevent a proposed action,
which creates rights (i) which are effective, (ii) with respect to which no
appeal, request for stay, request for reconsideration or other request for
review is pending, (iii) with respect to which the time for appeal, requesting a
stay, requesting reconsideration or requesting other review has expired, and
(iv) which cannot be set aside sua sponte.
“Final Allocation” has the meaning set forth in Section 2.4(d).

 

3



--------------------------------------------------------------------------------



 



“Final Closing Date” has the meaning set forth in Section 11.1(b).
“Government Agency” has the meaning as set forth in Section 3.8(a).
“Income Tax” means any federal, state, local, or foreign income tax, including
any interest, penalty, or addition thereto, whether disputed or not.
“Indemnifying Party” has the meaning set forth in Section 10.2.
“Indemnitees” has the meaning set forth in Section 10.4(a).
“Intangible Property” means intangible personal property of any kind or
description, including, without limitation, intellectual property, trademarks,
trade names, trade secrets, call letters, service marks, franchises, patents,
jingles, slogans, logotypes and commercials.
“IRS” means the Internal Revenue Service.
“Knowledge” means, (i) for Seller, actual knowledge after due inquiry of Donna
White, Gregory L. Brown and Erik Peterson and (ii) for Buyer, actual knowledge
after due inquiry of Raul Alarcon, Jr. and Joseph A. Garcia.
“Law” means any statute, law, common law, ordinance, regulation, rule, code,
injunction, judgment, decree or order of any Governmental Agency.
“Legal Expenses” shall mean any and all fees (whether of attorneys, accountants
or other professionals), costs and expenses of any kind reasonably incurred by
any Person identified herein and its counsel in investigating, preparing for,
defending against, or providing evidence, producing documents or taking other
action with respect to any threatened or asserted claim.
“License Seller” has the meaning set forth in the first paragraph of this
Agreement.
“Material Consent” means a third party consent under a Contract required in
order to assign the Assumed Contract pursuant to this Agreement that is agreed
by Buyer and Seller to be material to the operation of the Station and is set
forth on Schedule 5.5.
“MVPDs” has the meaning set forth in Section 3.16.
“New Lease” has the meaning set forth in Section 9.1(e).
“Non-Material Contracts” means all Contracts of Seller that (i) do not, by their
respective terms, require Seller to pay, or entitle Seller to receive, in excess
of $25,000 during any twelve month period or (ii) may be terminated by Seller,
without penalty, on thirty (30) days or less notice.
“Operating Seller” has the meaning set forth in the first paragraph of this
Agreement.

 

4



--------------------------------------------------------------------------------



 



“Oral Contract” means any oral, express or implied Contracts of Seller.
“Ordinary Course of Business” means the ordinary course of business consistent
with Seller’s past custom and practice (including with respect to quantity and
frequency) and consistent with the need of reasonably permitting a change to the
Station’s programming at Closing.
“Parent” has the meaning set forth in the first paragraph of this Agreement.
“Permitted Affiliate Loan” means a loan provided by Parent, a Seller or one of
their Affiliates to any other Seller with respect to the Station or the Assets
for the purposes of supplying operating cash flow.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a governmental entity (or any department,
agency, or political subdivision thereof).
“Permitted Encumbrances” has the meaning set forth in Section 2.3(a).
“Promissory Note” has the meaning set forth in Section 2.4(c).
“Proposed Allocation” has the meaning set forth in Section 2.4(d).
“Purchase Price” has the meaning set forth in Section 2.4(a).
“Receivables” has the meaning set forth in Section 2.2(i).
“Representatives” has the meaning set forth in Section 5.12.
“Returns” has the meaning set forth in Section 3.6.
“Security Interests” has the meaning set forth in Section 2.3(a).
“Seller” has the meaning set forth in the first paragraph of this Agreement.
“Seller Indemnitees” has the meaning set forth in Section 10.2(b).
“Station” has the meaning set fort in Recital A.
“Subsidiary” means any corporation, partnership, limited liability company or
other legal entity with respect to which a specified Person (or a Subsidiary
thereof) owns a majority of the common stock, partnership interests, membership
interests or other entity interests or has the power to vote or direct the
voting of sufficient securities to elect a majority of the directors, managers
or general partners.
“Superior Claims” has the meaning set forth in Section 10.1.

 

5



--------------------------------------------------------------------------------



 



“Tangible Personal Property” means all tangible personal property of any kind or
description, including, without limitation, equipment, transmitters, electrical
devices, antennae, cables, towers equipment, distribution systems, amplifiers,
microwave equipment, converters, testing equipment, computers and computer
equipment, furniture, fixtures, office materials and supplies, hardware, tools,
spare parts, vehicles, towers, software and prize inventory.
“Taxes” has the meaning set forth in Section 3.6(a).
ARTICLE 2
PURCHASE AND SALE OF PROPERTIES AND ASSETS
2.1 Purchase and Sale. At the Closing and on the terms and conditions set forth
in this Agreement, Seller shall sell, transfer, convey, assign and deliver to
Buyer, free and clear of Security Interests other than Permitted Encumbrances,
and Buyer shall acquire and purchase from Seller, all right, title and interest
of Seller in and to the following assets, properties and rights (the “Assets”):
(a) Tangible Personal Property. All Tangible Personal Property owned or leased
by Seller used or held for use in the operation of the Station listed on
Schedule 2.1(a), together with any additions, modifications, alterations or
improvements thereto between the date hereof and the Closing Date (collectively,
the “Acquired Tangible Personal Property”);
(b) Licenses and Authorizations. All rights in and to the Authorizations issued
to Seller, all rights in and to the call letters of the Station at the Closing
Date, all broadcast auxiliary and other authorizations of the FCC associated
with the operation of the Station, each as listed on Schedule 2.1(b), together
with all amendments and all applications therefor, any renewals, extensions or
modifications thereof and additions thereto as of the Closing Date and all
public inspection files and other required records of Seller;
(c) Agreements for Sale of Time. All orders and agreements now existing, or
entered into in the Ordinary Course of Business between the date hereof and the
Closing Date, for the sale of advertising time on the Station (including trade
accounts) listed in Schedule 2.1(c);
(d) Contracts. All Contracts listed on Schedule 2.1(c) and Schedule 2.1(d),
together with any Contracts entered into between the date hereof and the Closing
Date and assumed by Buyer pursuant to Section 6.5 (collectively, the “Assumed
Contracts”);
(e) Intangible Property. All Intangible Property described on Schedule 2.1(e)
(collectively, the “Acquired Intangible Property”);
(f) Files and Records. The files and other records of Seller specifically
relating to the Station or the Assets;
(g) Claims. Any and all of Seller’s claims and rights against third parties
specifically relating to the Station or the Assets, including, without
limitation, those listed on Schedule 2.1(g), but specifically excluding those
claims described in Section 2.2(g) and listed on Schedule 2.2(g);

 

6



--------------------------------------------------------------------------------



 



(h) Prepaid Items. All prepaid expenses primarily relating to, and not having
substantial application outside of, the Station or the Assets;
(i) Goodwill. All of Seller’s goodwill in, and going concern value of, the
Station and the Assets; and
(j) Franchises, Permits. All franchises, approvals, licenses, orders,
registrations, certificates, variances and similar rights obtained from
Government Agencies exclusively relating to the Station or the Assets,
including, without limitation, those listed on Schedule 2.1(j).
2.2 Excluded Assets. Notwithstanding anything to the contrary contained in this
Agreement, the Assets shall not include any assets, properties or rights not
identified in Section 2.1 (collectively, the “Excluded Assets”). The Excluded
Assets shall include, without limitation, the following:
(a) all assets primarily relating to all businesses of Seller and its Affiliates
other than the Station;
(b) all pension, 401(k), profit sharing and savings plans and trusts and any
other “employee benefit plan” within the meaning of Section 3(3) of ERISA and
any assets thereof;
(c) all real property owned, leased, used or held for use by Seller or its
Affiliates, together with the furnishings and broadcast equipment listed in
Exhibit A of the New Lease;
(d) the minute books, stock books, shareholder lists and similar corporate
records of Seller;
(e) any personal property that is owned by any employee of Seller;
(f) all of Seller’s cash on hand or in bank accounts and other cash equivalents
including, without limitation, certificates of deposit, commercial paper,
treasury bills or money market accounts;
(g) any and all of Seller’s claims and rights against Johnson Broadcasting and
any arising from the Uechtritz litigation and such other claims listed on
Schedule 2.2(g);
(h) all Contracts, including, without limitation Non-Material Contracts and Oral
Contracts, of Seller other than the Assumed Contracts;
(i) all accounts receivable of Seller accrued through the Effective Time (the
“Receivables”);
(j) all ownership interests of Seller in any Affiliate, joint venture or any
other Person; and
(k) all rights that accrue to Seller under this Agreement.

 

7



--------------------------------------------------------------------------------



 



2.3 Liabilities.
(a) Security Interests. At the Closing, Seller will convey the Assets to Buyer
free and clear of all mortgages, liens, deeds of trust, security interests,
pledges, options, restrictions, prior assignments, charges, claims, defects in
title and encumbrances of any kind or type whatsoever (collectively, the
“Security Interests”) except for: (i) liens for Taxes (other than state, federal
or local Income Taxes and other Taxes of Seller that do not relate to the
Assets) accruing prior to the Closing that are not yet due and payable, (ii) the
obligations of Seller to be performed after the Closing Date that Buyer has
agreed to assume under the Assumed Contracts as described in Section 2.3(b),
(iii) statutory liens of landlords, carriers, mechanics, materialmen, repairmen
or like liens incurred in the Ordinary Course of Business and not yet
delinquent, and (iv) other than with respect to Real Property, liens arising
under original purchase price conditional sales contracts and equipment leases
with third parties entered into in the Ordinary Course of Business which are
not, individually or in the aggregate, material to the Station or the Assets
(collectively referred to herein as “Permitted Encumbrances”).
(b) Assumed Liabilities. Except as otherwise provided herein and subject to the
terms and conditions of this Agreement, as of the Effective Time, Buyer shall
assume, and hereby agrees to perform and discharge when due, all liabilities and
obligations of the Station and the Assets arising after the Closing Date that
relate to periods after the Closing Date or to be performed after the Closing
Date under the Assumed Contracts, including, without limitation, any Assumed
Contracts the benefits and burdens of which are assigned to Buyer under
Section 11.6 (collectively the “Assumed Liabilities”).
(c) Excluded Liabilities. Other than the Assumed Liabilities, Buyer shall not
assume or be liable for, and does not undertake or attempt to assume or
discharge any obligation of Seller or Parent.
(d) Retained Obligations of Seller. Parent and Seller shall retain and shall
hereafter pay, satisfy, discharge, perform and fulfill all liabilities and
obligations of Parent, Seller or relating to the Station or the Assets (other
than the Assumed Liabilities), including, without limitation, those liabilities
and obligations set forth in Section 11.9 (collectively, the “Excluded
Liabilities”), as they become due, without any charge or cost to Buyer.
2.4 Purchase Price, Payment and Allocation.
(a) Purchase Price. The aggregate purchase price for the Assets (the “Purchase
Price”) shall be Sixteen Million Dollars ($16,000,000.00).
(b) Escrowed Amount. On the date hereof, Buyer shall pay to Kalil & Co., Inc. in
its capacity as escrow agent (“Escrow Agent”) under the Escrow Agreement, One
Million Six Hundred Thousand Dollars ($1,600,000.00) (the “Deposit”; the
Deposit, including any interest, income and earnings thereon, the “Escrow
Property”). The Escrow Property shall be subject to release from escrow under
the Escrow Agreement to Buyer or Seller in accordance with Section 2 of the
Escrow Agreement and, if the Closing occurs, with this Section.

 

8



--------------------------------------------------------------------------------



 



(c) Method of Payment. At the Closing, the Purchase Price shall be paid as
follows:
(i) Buyer shall pay to Seller the sum of Eight Million Dollars ($8,000,000.00)
less the Deposit by wire transfer of immediately available United States funds
pursuant to the instructions of Seller which instructions shall be delivered to
Buyer at least two Business Days before the Closing; provided that, for purposes
of clarity, if the Escrow Property is released after 180 days from the date
hereof (x) in accordance with Section 2(b) of the Escrow Agreement to Seller,
but the Closing is thereafter consummated, then Buyer shall pay to Seller the
sum of Five Million Nine Hundred Thousand Dollars ($5,900,000.00) by wire
transfer of immediately available United States funds pursuant to such
instructions as previously described or (y) in accordance with Section 2(c) of
the Escrow Agreement to Buyer, but the Closing is thereafter consummated, then
Buyer shall pay to Seller the sum of Eight Million Dollars ($8,000,000.00) by
wire transfer of immediately available United States funds pursuant to such
instructions as previously described;
(ii) in accordance with Section 2(a) of the Escrow Agreement, Buyer and Seller
shall deliver joint written instructions regarding the release of the Escrow
Property to the Escrow Agent causing the Escrow Agent to release the Escrow
Property to Seller at the Closing in accordance with such written instructions;
and
(iii) Buyer shall issue to Seller a promissory note, in form attached hereto as
Exhibit A (the “Promissory Note”), in the principal amount of Eight Million
Dollars ($8,000,000.00).
(d) Allocation of Purchase Price. Within thirty (30) days after the Closing,
Buyer shall deliver to Seller a statement of the allocation of the Purchase
Price among the Assets in accordance with Section 1060 of the Code and the
Income Tax Regulations promulgated under the Code (the “Proposed Allocation”).
Seller shall have thirty (30) days following the receipt of the Proposed
Allocation during which to notify Buyer of any dispute concerning the Proposed
Allocation. Buyer and Seller shall work in good faith to resolve any such
disputes. If Buyer and Seller are unable to resolve any such dispute within
fifteen (15) days (or such longer period as Buyer and Seller shall mutually
agree in writing) of notice of such dispute, such dispute shall be resolved and
determined by Hein & Associates LLP, which determination shall be final,
conclusive and binding on Buyer and Seller (the allocation agreed to between
Buyer and Seller or as determined by Hein & Associates LLP, (the “Final
Allocation”). Seller and Buyer agree (i) to jointly complete IRS Form 8594 in
the manner required by Section 1060 of the Code, the regulations thereunder and
the Allocation, and to file separately such IRS Form 8594 with its federal
income tax return for the tax year in which the Closing occurs and (ii) that
neither Seller nor Buyer will take a position on any tax return inconsistent
with the Final Allocation without the written consent of the other party;
provided, however, nothing contained in this Agreement shall prevent Buyer or
Seller from settling any proposed deficiency or adjustment by any taxing
authority based on or arising out of the Final Allocation, and neither Buyer nor
Seller shall be required to litigate before any court, any proposed deficiency
or adjustment by any taxing authority challenging such Final Allocation.
Notwithstanding anything to the contrary in this Agreement, the provisions of
this Section 2.4 shall survive the Closing.

 

9



--------------------------------------------------------------------------------



 



2.5 Adjustments.
(a) General Rule. The following provisions shall be used in prorating income and
expenses relating to the Station and the Assets: (i) the operation of the
Station and the income and normal operating expenses attributable thereto
through 11:59:59 p.m. (Houston Time) (the “Effective Time”) on the Closing Date
shall be for the account of Seller and thereafter for the account of Buyer and,
if any income or expense is properly allocable or credited, then it shall be
allocated, charged or prorated accordingly, (ii) expenses for goods or services
received both before and after the Effective Time, power and utilities charges,
frequency discounts, insurance premiums for any insurance policies being
assigned to Buyer, prepaid cash, time sales agreements, rents and similar
prepaid and deferred items shall be prorated between Seller and Buyer as of the
Effective Time. At Closing, the parties shall make all known prorations and
estimate any remaining prorations in accordance with this Agreement.
(b) Adjustment Schedule. Seller will prepare and deliver to Buyer within ninety
(90) days after the Closing Date a report computing the details of the
allocations prescribed in Section 2.5(a), in accordance with the provisions of
this Agreement. Within thirty (30) days after receiving the report, Buyer will
provide Seller with written notice of any objections to the computations. If
Buyer has no objections, the party obligated to make payment under the report
will do so within five (5) Business Days after the expiration of the thirty-
(30-) day period described in the previous sentence. Any disagreement that
cannot be resolved by the parties within thirty (30) days after the delivery of
written notice of objection by Buyer will be resolved by an independent
accounting firm mutually agreeable to the parties. The fees and expenses of such
independent account firm shall be borne equally by the parties.
2.6 Closing. The consummation of the transactions provided for in this Agreement
(the “Closing”) shall take place at the offices of Lombardo Dufresne LLP, 275
Madison Avenue, 35th Floor, New York, New York, at 11:00 a.m. on (a) the tenth
(10th) Business Day after the FCC Order is granted or issued (and not when such
FCC Order becomes Final) and all conditions to Closing set forth in Articles 7
and 8 have been satisfied (other than those conditions that by their very nature
can only be satisfied at Closing), or (b) such other place, time or date as the
parties may agree on in writing. To the extent feasible, the Closing will be
held by overnight mail, electronic transmission, wire transfer, facsimile or
combination thereof, without the principals present. The date on which the
Closing is to occur is referred to herein as the “Closing Date.”
2.7 Compliance with Bulk Sales. The parties hereto hereby waive compliance with
any applicable bulk sales laws.

 

10



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
Each Seller jointly and severally represents and warrants to Buyer that the
statements contained in this Article 3 are correct and complete on the date
hereof and will be correct and complete as of the Closing Date (as though made
on and as of the Closing Date), except as set forth in this Article 3 and except
as set forth in the disclosure schedule delivered by Seller to Buyer on the date
hereof (the “Disclosure Schedule”). The Disclosure Schedule will be arranged in
paragraphs corresponding to the lettered and numbered paragraphs contained in
this Article 3.
3.1 Corporate Status. Operating Seller is a limited partnership duly organized
and validly existing under the laws of the State of Texas, License Seller is a
limited partnership duly organized and validly existing under the laws of the
State of Texas, Asset Seller is a limited partnership duly organized and
existing under the laws of the State of Texas and each is qualified to transact
business in every other jurisdiction in which the failure to be so qualified
would have a material adverse effect on the Station or the Assets. Parent is a
corporation duly organized and validly existing under the laws of the State of
Texas. Each Seller and Parent has the requisite corporate or limited
partnership, as applicable, power and authority to carry on its business as it
is now being conducted and to own and operate the Station and the Assets, and
each Seller and Parent has the requisite corporate or limited partnership, as
applicable, power to enter into and complete the transactions contemplated by
this Agreement.
3.2 No Options. No Affiliate of any Seller or any other Person (other than
Buyer) has an interest in, or right or option to acquire, any of the Assets or
any property primarily used in the operation of the Station.
3.3 Entity Action. All corporate and partnership actions and proceedings
required to be taken by or on the part of each Seller and Parent under
applicable law, in connection with its performance, execution and delivery of
this Agreement have been duly and validly taken and this Agreement has been duly
and validly authorized, executed, and delivered by each Seller and Parent and
constitutes the legal, valid and binding obligation of each Seller and Parent
enforceable against such Seller and Parent in accordance with and subject to its
terms, subject to applicable bankruptcy, insolvency and other similar laws
affecting the enforceability of creditors’ rights generally, general equitable
principles and the discretion of courts in granting equitable remedies.
3.4 No Defaults. Neither the execution, delivery and performance by Seller and
Parent of this Agreement nor the consummation by Seller and Parent of the
transactions contemplated hereby is an event that, by itself or with the giving
of notice or the passage of time or both, will: (a) violate or conflict with any
provision of the Charter Documents of such Seller or Parent; (b) assuming the
consents: (i) referred to in Section 3.9, (ii) required in connection with any
assignment to Buyer of the Assumed Contracts or (iii) otherwise contemplated by
this Agreement are obtained, constitute a violation of, conflict with or result
in any breach of or any default under, result in any termination or modification
of, or cause any acceleration of any obligation of Seller or Parent under any
contract, mortgage, indenture, agreement, lease or other instrument to which
Seller or Parent is party or by which it is bound, which violation, conflict,
breach or default would have a material adverse effect on Parent, Seller or
Buyer, the Station, the Assets or the ability of Parent or Seller to enter into
this Agreement or consummate the transactions contemplated hereby or result in
the creation of any Security Interest on the Assets; (c) violate any judgment,
decree, order, statute, law, rule or regulation of any court, arbitrator or
government or regulatory body applicable to Parent, Seller, the Station or the
Assets; or (d) result in the creation or imposition of any lien, charge or
encumbrance against the Station or the Assets.

 

11



--------------------------------------------------------------------------------



 



3.5 Contracts, Leases, Agreements and Other Commitments. Set forth on Schedule
2.1(d) is a complete and accurate list of each Assumed Contract. Seller is not
party to, nor is bound by, any Contract, lease, power of attorney, guaranty,
surety arrangement or other commitment related to the operation of the Station,
including, without limitation, any Contract for the purchase or sale of
merchandise, programming or software or for the rendition of services, except
for the Non-Material Contracts, Oral Contracts and Assumed Contracts. Accurate
and complete copies of each of the Assumed Contracts, together with all
amendments thereto, have heretofore been delivered or made available to Buyer.
Except as set forth on Schedule 3.5, there does not exist any event of default
under, and Seller is not in breach of any term, provision or condition of, any
Assumed Contract. To Seller’s Knowledge, no other party thereto is in default or
breach under any of the Assumed Contracts.
3.6 Taxes.
(a) All federal, state and local returns, reports, estimates and other
statements (“Returns”) required to have been filed with any jurisdiction with
respect to Seller or the operation of the Station with respect to any income,
franchise, property, sales, value-added, payroll, withholding, excise,
assessment, levy, capital and all other taxes, duties, penalties, assessments or
deficiencies of every nature and description (collectively, “Taxes”) have been
duly and timely filed by Seller and each such Return correctly reflects the
amount of Taxes required to be reported or paid or both. Other than as set forth
on Schedule 3.6, Seller has paid all Taxes due and payable that it is required
to pay, incur or accrue before the date hereof. There is no amount of Taxes that
are past due. No consent extending the applicable statute of limitations has
been filed by or with respect to Seller with respect to any of such Taxes for
any years. There is no action, suit, proceeding, audit, investigation or claim
now pending, or to Seller’s Knowledge, threatened, regarding any Taxes or any
Return of Seller.
(b) There are no Tax liens on any of the Assets. Seller is not a “foreign
person” as defined in Section 1445(f)(3) of the Code.
(c) Seller has withheld amounts from its employees working in its business in
accordance with applicable law. With respect to such employees, Seller has filed
all Returns required to be filed and paid all required Taxes with respect to
employee income tax withholding, social security, Medicare and unemployment
taxes and other similar taxes and charges, in compliance with the tax
withholding provisions of the Code and other applicable federal, state and local
laws.
3.7 Licenses. Seller is the holder of all licenses, permits, franchises,
authorizations and approvals, including associated broadcast auxiliary service
authorizations or authorizations of any governmental or quasi-governmental
authority required for the operation of the Station (collectively, the
“Authorizations”). The Authorizations constitute all of the licenses and
authorizations required under the Communications Act of 1934, as amended (the
“Communications Act”), and the current rules, regulations and published policies
of the FCC for the operation of the Station as currently operated (said FCC
rules, regulations and published policies, collectively with the Communications
Act, are referred to herein as the “Communications Laws”). The Authorizations
are validly issued, in full force and effect and have not been revoked,
suspended, canceled, rescinded or terminated and have not expired and are not
subject to any conditions that would require operation of the Station in a
manner materially different than their operations as of the date hereof. No
waiver of any Communications Laws is required for Seller to be the holder of any
of the Authorizations. Except as listed on Schedule 3.7, (i) there is no pending
or, to Seller’s Knowledge, threatened action by or before the FCC to revoke,
suspend, cancel, rescind or modify any of the Authorizations (other than
proceedings to amend FCC rules of general applicability), (ii) there is not now
issued or outstanding or pending or threatened by or before the FCC, any order
to show cause, notice of violation, notice of apparent liability, or notice of
forfeiture or complaint against Seller or the Station, and (iii) there are no
pending applications filed by Seller seeking to modify or revoke any
Authorizations. Other than as set forth in Schedule 3.7, the Station is
operating in all material respects in compliance with the Authorizations and the
Communications Laws. Other than the Authorizations, there are no licenses,
permits or authorizations of any governmental or quasi-governmental authority
required to operate the Station. Other than as set forth in Schedule 3.7, Seller
has complied in all material respects with the Communications Laws and all
writs, injunctions, ordinances, decrees or orders of the FCC that are applicable
to Seller, the Assets or the Station.

 

12



--------------------------------------------------------------------------------



 



3.8 Compliance with Laws; Additional Regulatory Matters.
(a) Law. Except as set forth in Schedule 3.8(a), the Station, Assets and Seller
are compliant, in all material respects, with applicable federal, state and
local requirements of any agency of the Federal, State or local government
(each, a “Government Agency”) having jurisdiction over the Stations, Assets or
Seller.
(b) Reports. All reports and filings required to be filed with the FCC and any
other Government Agency directly relating to the Station by Seller have been
timely filed. All such reports and filings are accurate and complete in all
material respects and filed on a timely basis. Seller maintains appropriate
public files at the Station as required by the Communications Laws. Except as
disclosed on Schedule 3.8(b), with respect to FCC licenses, permits and
Authorizations of Seller, Seller is operating only those facilities for which
appropriate Authorizations have been obtained from the FCC and are in full force
and effect and Seller is complying with the terms and conditions of such
Authorizations.
(c) No Notices. Seller has not received notice or other communication indicating
that it does not comply with all requirements of (i) the Communications Laws or
(ii) applicable state and local statutes, regulations and ordinances. Seller has
no Knowledge and has not received any notice or communication, formal or
informal, indicating that the FCC or any other Government Agency is considering
revoking, suspending, modifying, canceling, rescinding or terminating any
Authorization.
(d) RF Radiation. The operation of the Station does not cause or result in
exposure of workers or the public to levels of radio frequency radiation in
violation of FCC rule Section 1.310 or FCC OST/OET Bulletin Number 65.
3.9 Approvals and Consents. The only material approvals or consents of persons
or entities not a party to this Agreement that are legally or contractually
required to be obtained by Seller in connection with the consummation of the
transactions contemplated by this Agreement are those which are contemplated by
Sections 5.5 and 5.8. Any approvals under the Assumed Contracts or with any
Government Agency are “material” for purposes of this Section. Except as
provided on Schedule 3.9, no approval or consent of the holders of any Security
Interest or any other security holder is required in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

13



--------------------------------------------------------------------------------



 



3.10 Condition of Assets.
(a) All Assets. Except as set forth on Schedule 3.10(a), the Assets constitute
all of the assets necessary for Seller to operate the Station as currently
conducted.
(b) Tangible Personal Property. Schedule 2.1(a) contains a true and complete
list of all items of Tangible Personal Property of every kind or description
owned, leased, licensed or used by Seller principally in the conduct of the
Station, except for office materials and supplies (which office supplies or any
replacements thereof shall be part of the Assets). Any Acquired Tangible
Personal Property that is leased or licensed by Seller, whether as lessor,
lessee, licensee or licensor, is separately designated on Schedule 2.1(a) and
all related lease agreements are described on Schedule 2.1(a). Except as set
forth on Schedule 3.10(a), the Acquired Tangible Personal Property constitutes
all of the Tangible Personal Property necessary for Seller to operate the
Station as currently conducted.
(c) Good Title, Operating Condition. Except as listed on Schedule 3.10(c):
(i) Seller has good, valid and marketable title to or the unrestricted right to
use all of the Assets owned, leased or licensed by it, in each case, free and
clear of all Security Interests of every kind or character (other than Permitted
Encumbrances and other than the Security Interests to be released at Closing);
(ii) Seller is the owner, lessee or licensee of all of the Acquired Tangible
Personal Property; and (iii) all Acquired Tangible Personal Property, including
equipment and electrical devices, is in usable operating condition and repair,
normal wear and tear excepted, and has been maintained in all material respects
in accordance with the Communications Laws.
3.11 Insolvency Proceedings. Neither Seller nor any of the Station or the Assets
are the subject of any pending or, to the Knowledge of Seller, threatened
insolvency proceedings of any character, including, without limitation,
bankruptcy, receivership, reorganization, composition or arrangement with
creditors, voluntary or involuntary. In respect of the Assets, Seller has not
made an assignment for the benefit of creditors, fraudulent conveyances,
preferences or transfers nor has Seller taken any action with respect to the
institution of any such insolvency proceedings.
3.12 Litigation. Except as set forth on Schedule 3.12, there are no suits,
arbitrations, administrative charges or other legal proceedings, claims or
governmental investigations pending or, to Seller’s Knowledge, threatened
against Seller that otherwise affect the Station or the Assets. Except as set
forth on Schedule 3.12, Seller has not been operating under or subject to, or in
default with respect to, any order, writ, injunction or decree relating to the
Station or the Assets of any court or federal, state, municipal or other
governmental department, commission, board, agency or instrumentality.
3.13 Intangible Property. Except as set forth on Schedule 3.13, the Acquired
Intangible Personal Property constitutes all of the Intangible Personal Property
necessary for Seller to operate the Station as currently conducted. Seller has
all right, title and interest in and to all Intangible Property necessary in the
operation of the Station as currently operated. Seller has not received notice
of any claim against it involving any conflict or claim of conflict of any items
of Acquired Intangible Property. Except as disclosed on Schedule 3.13, Seller is
not in violation, breach or default under any lease or license agreement
relating to Acquired Intangible Personal Property. Seller has not infringed any
third-party’s copyright, patent, trademark, service mark, logotype, license or
other proprietary right relating to Acquired Intangible Personal Property,
including the use of any call sign, slogan or logo by any broadcast station or
cable systems in the marketing area of the Station that may become confusingly
similar to the call sign, slogans and logos currently used by the Station.
Seller owns or possesses adequate licenses or other rights to use all of the
Acquired Intangible Property.

 

14



--------------------------------------------------------------------------------



 



3.14 Brokers. Except as set forth on Schedule 3.14, there is no broker or finder
or other Person who would have any valid claim through Seller against any of the
parties to this Agreement for a commission or brokerage fee or payment in
connection with this Agreement or the transactions contemplated hereby as a
result of any agreement of, or action taken by, Seller.
3.15 Conflicting Interests. Except as disclosed on Schedule 3.15, neither Seller
nor any director, officer, member, manager, partner or shareholder of Seller,
has any financial interest in any supplier, advertiser or customer of Seller or
in any other business enterprise with which the Station or Seller engages in
business or with which the Station or Seller is in competition. The ownership of
less than one percent of the outstanding capital stock of a publicly held
corporation shall not be deemed a violation of this representation and warranty.
3.16 Cable Matters. Schedule 3.16 sets forth, as of the date hereof (i) to
Seller’s Knowledge, a list of all multichannel video programming distributors,
including but not limited to cable systems, SMATV systems, open video systems,
Broadband Radio Service systems and DBS systems (collectively, “MVPDs”) that
carry the Station’s signal and the channels on which such signal is carried,
(ii) a list of all MVPDs to which Seller has provided a must-carry notice or
retransmission consent notice in accordance with the provisions of the
Communications Laws for the three-year period ending December 31, 2011,
including the disposition and current status of each such must-carry or
retransmission consent notice; and (iii) a list of all retransmission consent
and/or copyright indemnification contracts entered into with any MVPD with
respect to the Station for the three-year period ending December 31, 2011
(including any such contracts that cover any period beyond December 31, 2011)
and the expiration date for each such contract. Except as set forth on
Schedule 3.16, consummation of the transactions contemplated hereunder will not
require consent of any person with respect to carriage pursuant to a
retransmission consent agreement on any MVPD. No MVPD has declined or refused to
carry the Station or disputed a Station’s right to carriage pursuant to the
Station’s must-carry or retransmission consent election, as the case may be.
Seller has provided or made available to Buyer true, correct and complete
copies, including all amendments, of the agreements referenced in Schedule 3.16.
3.17 Digital Broadcasting. The Station has been assigned by the FCC the digital
channel listed on Schedule 2.1(b) for the provision of DTV service, and the
Authorizations include the FCC authorization(s) for such digital channel. The
Station is broadcasting its DTV signal in material compliance with such
authorization(s); the Station is in compliance in all material respects with the
FCC’s build-out and operational requirements for digital television; and no
further construction or facilities modifications will be required to meet such
requirements. Except as set forth on Schedule 3.17, neither Seller nor any
Person on behalf of Seller has leased, licensed, assigned, conveyed or otherwise
encumbered the Station’s digital spectrum or any portion thereof or granted
rights to any party to broadcast on the Station’s digital spectrum or any
portion thereof.

 

15



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller that the statements contained in this
Article 4 are correct and complete as of the date hereof and will be correct and
complete as of the Closing Date (as though made on and as of the Closing Date),
except as set forth in this Article 4 and except as set forth in the disclosure
schedule delivered by Buyer to Seller on the date hereof (the “Buyer Disclosure
Schedule”). The Buyer Disclosure Schedule will be arranged in paragraphs
corresponding to the lettered and numbered paragraphs contained in this
Article 4.
4.1 Qualification as a Broadcast Licensee. Buyer is familiar with the
Communications Laws. Except as set forth on Schedule 4.1, Buyer is legally and
financially qualified under the Communications Laws to acquire the Station from
Seller. Except as set forth on Schedule 4.1, there is no fact or condition known
to Buyer that would, under the Communications Laws, disqualify Buyer as owner
and operator of the Station or constitute grounds for the filing of a petition
to deny or objection related to the qualifications of Buyer or that would
reasonably be expected to result in a delay for FCC approval of the assignment
applications. Except as set forth on Schedule 4.1, to Buyer’s Knowledge, no
waiver of any Communications Laws existing as of the date hereof will be
required, with respect to Buyer, to obtain FCC approval of the assignment
applications.
4.2 Status.
(a) Buyer. Buyer is a corporation duly organized, in good standing and validly
existing under the laws of Delaware. Buyer is (or will be at the Closing) duly
authorized to transact business in the State of Texas. Buyer has the requisite
corporate power to enter into and complete the transactions contemplated by this
Agreement.
(b) Approvals and Consents. There are no approvals or consents of Persons not a
party to this Agreement that are legally or contractually required to be
obtained by Buyer in connection with the consummation of the transactions
contemplated by this Agreement other than the FCC Order.
4.3 No Defaults. Neither the execution, delivery and performance by Buyer of
this Agreement nor the consummation by Buyer of the transactions contemplated
hereby is an event that, by itself or with the giving of notice or the passage
of time or both, will: (a) violate or conflict with any provision of the Charter
Documents of Buyer, (b) constitute a violation of, conflict with or result in
any breach of or any default under, result in any termination or modification
of, or cause any acceleration of any obligation under any material contract,
mortgage, indenture, agreement, lease or other instrument to which Buyer is a
party or by which it or any of its material assets are bound, or (c) except as
set forth on Schedule 4.3, violate any judgment, decree, order, statute, law,
rule or regulation of any court, arbitrator or government or regulatory body
applicable to Buyer or the assets of Buyer.

 

16



--------------------------------------------------------------------------------



 



4.4 Entity Action. All corporate actions and proceedings required to be taken by
or on the part of Buyer under applicable law, in connection with its
performance, execution and delivery of this Agreement have been duly and validly
taken, and this Agreement has been duly and validly authorized, executed and
delivered by Buyer and constitutes the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with and subject to its terms,
subject to applicable bankruptcy, insolvency and other similar laws affecting
the enforceability of creditors’ rights generally, general equitable principles
and the discretion of courts in granting equitable remedies.
4.5 Brokers. There is no broker or finder or other Person who would have any
valid claim through Buyer against any of the parties to this Agreement for a
commission or brokerage fee or payment in connection with this Agreement or the
transactions contemplated hereby as a result of, any agreement of or action,
taken by Buyer.
4.6 Insolvency Proceedings. Buyer is not the subject of any pending or, to
Buyer’s Knowledge, threatened insolvency proceedings of any character, including
without limitation, bankruptcy, receivership, reorganization, composition or
arrangement with creditors, voluntary or involuntary.
4.7 Litigation. There is no claim, action, suit, proceeding or governmental
investigation pending or, to Buyer’s Knowledge, threatened by Buyer, by or
before any Governmental Agency or by any third party which challenges the
validity of this Agreement or which would be reasonably likely to adversely
affect or restrict Buyer’s ability to consummate the transactions contemplated
by this Agreement. Except as set forth on Schedule 4.7, there are no, and have
not been for the past five years, any suits, arbitrations, administrative
charges or other legal proceedings, claims or governmental investigations
pending or, to Buyer’s Knowledge, threatened against Buyer or any of its
Affiliates relating to the acquisition or disposition of media companies or
broadcast stations.
4.8 Financial Capability. Buyer has and will have as of the Closing Date
sufficient funds on hand to consummate the Closing and the financial capability
to perform all other transactions contemplated by this Agreement (including
without limitation the issuance and payment of the Promissory Note).
ARTICLE 5
COVENANTS OF SELLER PENDING THE CLOSING
Seller covenants and agrees that, from the date hereof until the termination of
this Agreement or the completion of the Closing:
5.1 Operations of the Business.
(a) Ordinary Operations. Until the Closing (except as otherwise provided in this
Agreement or consented to in writing by Buyer, which consent shall not be
unreasonably withheld or delayed), Seller will operate the Station in the
Ordinary Course of Business. Without limitation of the foregoing, Seller shall:
(i) keep its books and accounts, records and files relating to the Station in
the usual and ordinary manner;
(ii) pay and discharge all of its debts and obligations relating to the Station
and the Assets;

 

17



--------------------------------------------------------------------------------



 



(iii) operate the Station in compliance with the terms of the Authorizations and
all applicable laws, rules and regulations, including, without limitation,
Communications Laws; and
(iv) timely file or cause to be filed all reports and other filings required to
be filed with any Government Agency, including, without limitation, the FCC with
respect to the Station.
(b) Condition of Assets. All Tangible Personal Property necessary for the
operation of the Station shall be maintained in its existing condition and
repair, normal wear and tear excepted, and the Operating Seller shall maintain
adequate and usual supplies of office supplies, spare parts and other materials
as have been customarily maintained in accordance with past practices of Seller.
Seller shall use its commercially reasonably efforts to preserve intact the
Assets necessary for the operation of the Station and to maintain in effect the
casualty and liability insurance on such Assets heretofore in force.
5.2 Prohibited Actions. Except as otherwise specifically provided herein, before
the Closing Date, Seller shall not, without the prior written consent of Buyer:
(a) Sell, lease or transfer or agree to sell, lease or transfer, any Assets,
except for incidental sales or leases of Assets in the Ordinary Course of
Business;
(b) Except as may be required by law or existing written plans or agreements,
grant any raises to any employees or consultants of the Station (except in the
Ordinary Course of Business), establish or modify any severance plan, pay any
substantial bonuses to employees of the Station (except in the Ordinary Course
of Business), enter into any contract of employment with any employee of the
Station, change any benefits to employees or consultants or enter into any
independent contractor agreement relating to the Station;
(c) Except in the Ordinary Course of Business, renegotiate, modify, renew,
amend, or terminate any existing Contracts;
(d) Make any change in the Station’s buildings, leasehold improvements or
fixtures, except in the Ordinary Course of Business;
(e) Other than Permitted Affiliate Loans, enter into any contracts with
Affiliates of Seller with respect to the Station or the Assets;
(f) Apply to the FCC for any construction permit that would restrict or modify
the Station’s present operations;
(g) Make or attempt to make any change in the Authorizations, other than
renewals or extensions necessary to keep such Authorizations in full force and
effect;
(h) Enter into any Contract relating to the Station or the Assets, other than a
Non-Material Contract or other than as contemplated by this Agreement.

 

18



--------------------------------------------------------------------------------



 



5.3 Access to Facilities, Files and Records. At the reasonable request of Buyer
and on reasonable advance notice, Seller shall, from time to time, promptly give
or cause to be given to the officers, employees, accountants, counsel, agents,
consultants and representatives of Buyer full access during normal business
hours to: (i) all facilities, properties, accounts, books, deeds, title papers,
insurance policies, agreements, contracts, commitments, records and files of
every character, including, without limitation, equipment, machinery, fixtures,
furniture, vehicles, notes and accounts payable and receivable relating to the
Station; and (ii) all such other information concerning the Station and the
Assets as Buyer may reasonably request. Any investigation or examination by
Buyer in connection with the foregoing shall not in any way diminish or obviate
any representations or warranties of Seller made in this Agreement, the
Schedules and documents delivered pursuant to this Agreement. Any investigation
or examination by Buyer shall be conducted in such a manner so as not to
interfere unreasonably with the operation of the business of Seller.
5.4 Representations and Warranties. Seller shall give detailed written notice to
Buyer promptly on learning of the occurrence of any breach in any material
respect of any of Seller’s representations or warranties contained in this
Agreement; provided, however, that any such notice shall not affect Seller’s
liabilities or obligations hereunder or Buyer’s rights and interests hereunder.
5.5 Consents. Seller shall use its commercially reasonable efforts to obtain the
consent or approval of any third Person required under any Assumed Contract in
order to assign any such Assumed Contract from Seller to Buyer, including
providing adequate notice of the assignment where applicable. Schedule 5.5 lists
all of the Material Consents.
5.6 Notice of Proceedings. Seller will promptly notify Buyer in writing upon:
(a) receiving notice or a copy of any order or decree or any complaint praying
for an order or decree restraining or enjoining the consummation of this
Agreement or the transactions contemplated hereunder; or (b) receiving any
notice from any Government Agency: (i) to institute an investigation into, or
institute a suit or proceeding to restrain or enjoin, the consummation of this
Agreement or such transactions, or (ii) to nullify or render ineffective this
Agreement or such transactions if consummated.
5.7 Consummation of Agreement. Subject to the provisions of Section 11.1, Seller
shall fulfill and perform all conditions and obligations on its part to be
fulfilled and performed under this Agreement and use its commercially reasonable
efforts to cause the transactions contemplated by this Agreement to be fully
carried out.

 

19



--------------------------------------------------------------------------------



 



5.8 Applications for FCC Consents. As promptly as practicable following the date
hereof and in no event later than five (5) Business Days hereafter, Seller and
Buyer shall file an application requesting the FCC’s written consent to the
assignment of the Authorizations to Buyer (the “FCC Application”). Seller and
Buyer shall use their commercially reasonable efforts to prosecute the FCC
Application to a favorable conclusion. Each party shall promptly provide the
other with a copy of any pleading, order or other document served on such party
relating to such FCC Application. Without limiting the foregoing, Buyer and
Seller shall fully cooperate in the taking of all steps, and provide any
additional information reasonably requested, and use their respective
commercially reasonable efforts to resolve objections that may be asserted by
the FCC or any third party, in order to obtain the FCC Order promptly; provided
however, that Buyer shall not be required to agree to divest any station owned
by Buyer as of the date of this Agreement as a precondition to obtaining the FCC
Order. If reconsideration or judicial review is sought with respect to the FCC
Order, the party or parties affected shall diligently oppose such efforts for
reconsideration or judicial review. Each party shall notify the other party of
all documents filed with or received from the FCC. If either party becomes aware
of any fact or circumstance that would prevent or delay the FCC Order, it shall
promptly notify the other party thereof. If Closing occurs hereunder without the
FCC Order and any required extension of the terms thereof becoming Final, then
the parties’ obligations under this Section shall survive the Closing until the
FCC Order and all such consents and extensions become Final.
5.9 Publicity. Neither Buyer nor Seller (nor any of their Affiliates) shall
issue or cause the publication of any press release or any other public
statement or any correspondence or other communication with respect to the
execution and Closing of this Agreement unless such release or statement has
been consented to by the other party hereto; provided, however, that if any
release or public statement is required by applicable law or in connection with
a communication to Buyer’s or Seller’s shareholders, Buyer or Seller shall be
permitted to make such disclosure after the other party hereto shall have had
the prior opportunity to review and comment thereon for at least one
(1) Business Day prior to such disclosure.
5.10 Taxes.
(a) Seller shall be liable for and shall pay when due all Taxes (whether
assessed or unassessed) applicable to the Assets or the Station, in each case
attributable to periods (or portions thereof) ending on or prior to the
Effective Time, Buyer shall be liable for and shall pay when due all Taxes
(whether assessed or unassessed) applicable to the Assets or the Station, in
each case attributable to periods (or portions thereof) beginning after the
Effective Time. For purposes of this Section 5.10(a), any period beginning
before and ending after the Effective Time shall be treated as two partial
periods, one ending at the Effective Time and the other beginning after the
Effective Time.
(b) All Returns not required to be filed on or before the date hereof (i) will,
to the extent required to be filed on or before the Effective Time, be timely
filed (giving consideration to any applicable extensions) by Seller in
accordance with all applicable Laws, and (ii) as of the time of filing, will
correctly reflect, in all material respects, the income, business, assets,
operations, activities and status of the Assets, Station and Seller and any
other information required to be shown therein.
(c) Seller or Buyer, as the case may be, shall provide reimbursement for any Tax
paid by the other party, all or a portion of which is the responsibility of
Seller or Buyer, as the case may be, in accordance with the terms of this
Agreement. Within a reasonable time before the payment of any such Tax, the
party paying such Tax shall give notice to the other party of the Tax payable
and the portion that is the liability of each party, although failure to do so
will not relieve the other party from its liability hereunder.

 

20



--------------------------------------------------------------------------------



 



5.11 Confidentiality. Any and all information, disclosures, knowledge or facts
regarding Buyer and its operations derived from or resulting from Seller’s acts
or conduct (including, without limitation, acts or conduct of Seller’s managers,
partners, officers, employees, accountants, counsel, agents, consultants or
representatives, or any of them (collectively, “Representatives”)) under the
provisions of this Section or otherwise obtained by Seller (or its
Representatives) pursuant to or in connection with this Agreement, shall be
confidential and shall not be divulged, disclosed or communicated to any other
Person, except as required by law and to Seller’s Representatives and their
respective attorneys for the purpose of consummating the transactions
contemplated by this Agreement and Seller shall be responsible for any breach of
confidentiality by any such Person. If this Agreement terminates before Closing,
Seller shall return promptly any information obtained regarding Buyer and Seller
shall instruct their Representatives to return any such information.
5.12 Exclusivity. Seller will not (i) solicit, initiate, or knowingly encourage
the submission of any proposal or offer from any Person relating to the
acquisition of any of any portion of the Assets or the Station or
(ii) participate in any negotiations regarding, furnish any information with
respect to, assist, or facilitate in any other manner any effort or attempt by
any Person to do or seek any of the foregoing. Seller will notify Buyer promptly
if any Person makes any proposal, offer, inquiry or contact with respect to any
of the foregoing.
ARTICLE 6
COVENANTS OF BUYER PENDING THE CLOSING
Buyer covenants and agrees that from date hereof until the completion of the
Closing:
6.1 Consummation of Agreement. Subject to the provisions of Section 11.1, Buyer
shall fulfill and perform all covenants and obligations on its part to be
fulfilled and performed under this Agreement and to cause the transactions
contemplated by this Agreement to be fully carried.
6.2 Notice of Proceedings. Buyer will promptly notify Seller in writing upon:
(a) becoming aware of any order or decree or any complaint praying for an order
or decree restraining or enjoining the consummation of this Agreement or the
transactions contemplated hereunder; or (b) receiving any notice from any
Government Agency of its intention: (i) to institute an investigation into, or
institute a suit or proceeding to restrain or enjoin, the consummation of this
Agreement or such transactions, or (ii) to nullify or render ineffective this
Agreement or such transactions if consummated.
6.3 Representations and Warranties. Buyer shall give detailed written notice to
Seller promptly on learning of the occurrence of any breach in any material
respect of any of Buyer’s representations or warranties contained in this
Agreement; provided, however, that any such notice shall not affect Buyer’s
liabilities or obligations hereunder or Seller’s rights and interests hereunder.

 

21



--------------------------------------------------------------------------------



 



6.4 Publicity. None of Buyer or any of its Affiliates shall issue or cause the
publication of any press release or any other public statement or any
correspondence or other communication with respect to the execution and Closing
of this Agreement unless such release or statement has been consented to by
Seller or if release or public statement is required by applicable law and then
only after Seller shall have had the prior opportunity to review and comment
thereon for at least one (1) Business Day prior to such required disclosure.
6.5 Contracts Not to be Assumed. As contemplated by Section 2.1(d) and Section
5.2(h), from time to time following the date hereof, Seller may request that
Buyer consent to Seller entering into additional Contracts. If Buyer so
consents, such additional Contracts shall be deemed to be Assumed Contracts and
added to the Schedules to this Agreement and shall be assigned to and assumed by
Buyer at the Closing. If Seller enters into any Contracts after the date hereof
without Buyer’s consent, in addition to any other remedies Buyer may have under
this Agreement, such Contracts may be accepted or rejected at Closing by Buyer
in its sole discretion.
6.6 Confidentiality. Any and all information, disclosures, knowledge or facts
regarding Parent, Seller, the Assets and the Station and their operations
derived from or resulting from Buyer’s acts or conduct (including, without
limitation, acts or conduct of Buyer’s Representatives) under the provisions of
this Section or otherwise obtained by Buyer (or its Representatives) pursuant to
or in connection with this Agreement (other than any information, knowledge or
fact that is or becomes part of the public domain other than as a result of
breach of this Section by Buyer or its Representatives), shall be confidential
and shall not be divulged, disclosed or communicated to any other Person, except
as required by law and to Buyer’s Representatives and their respective attorneys
for the purpose of consummating the transactions contemplated by this Agreement
and Buyer shall be responsible for any breach of confidentiality by any such
Person. If this Agreement terminates before Closing, Buyer shall return promptly
any information obtained regarding Parent, Seller, the Station or the Assets and
Buyer shall instruct its Representatives to return any such information.
6.7 Consents. Buyer shall cooperate with Seller and use its commercially
reasonable efforts to obtain the consent or approval of any third Person
required under any Contract in order to assign any such Contract from Seller to
Buyer including by providing such assurances as to financial capability,
resources and creditworthiness as may be reasonably requested by any third
Person whose consent or approval is sought in connection with the transactions
contemplated hereby.

 

22



--------------------------------------------------------------------------------



 



ARTICLE 7
CONDITIONS TO THE OBLIGATIONS OF SELLER
The obligations of Seller under this Agreement are, at their option, subject to
the fulfillment of the following conditions before or on the Closing Date:
7.1 Representations, Warranties and Covenants.
(a) Representations True. The representations and warranties of Buyer made in
this Agreement that are qualified as to materiality shall be true and correct on
the date hereof and on and as of the Closing Date as though made on and as of
the Closing Date and all other representations and warranties of Buyer made in
this Agreement shall be true and correct in all material respects on the date
hereof and on and as of the Closing Date as though made on and as of the Closing
Date; provided, however, representations and warranties that by their terms
speak as of a specific date need be true and correct in all respects or all
material respects, as the case may be, only as of such specified date;
(b) Buyer Compliance. Buyer shall have performed and complied in all material
respects with each and every covenant and agreement required by this Agreement
to be performed or complied with by it before or on the Closing Date;
(c) Certificate of Buyer. Buyer shall furnish Seller with a certificate, dated
the Closing Date and duly executed by an officer of Buyer to the effect that the
conditions set forth in Sections 7.1(a) and (b) have been satisfied; and
(d) Other Documents. Buyer shall furnish Seller with such certificates,
documents or instruments with respect to Buyer as Seller may have reasonably
requested before the Closing to carry out the intent and purposes of this
Agreement.
7.2 Proceedings.
(a) No Injunction. No party shall be subject to any restraining order or
injunction restraining or prohibiting the consummation of the transactions
contemplated hereby.
(b) Postponement. In the event such a restraining order or injunction is in
effect, this Agreement may not be terminated by Seller as result of the failure
of the condition set forth in Section 7.2(a) prior to the Final Closing Date but
the Closing shall be delayed during such period.
7.3 Deliveries. Buyer shall have complied with each and every one of its
obligations set forth in Section 9.2.
7.4 Authorizations. Except as otherwise contemplated by Section 2.6, the FCC
Order shall have been granted and shall be effective.
7.5 Other Consents. Buyer shall have obtained all consents, approvals and
waivers of Government Agencies and other persons or parties as are required for
the consummation of the transactions contemplated by this Agreement.

 

23



--------------------------------------------------------------------------------



 



ARTICLE 8
CONDITIONS TO THE OBLIGATIONS OF BUYER
The obligations of Buyer under this Agreement are, at its option, subject to the
fulfillment of the following conditions before or on the Closing Date:
8.1 Representations, Warranties and Covenants.
(a) Representations True. The representations and warranties of Seller made in
this Agreement that are qualified as to materiality shall be true and correct on
the date hereof and on and as of the Closing Date as though made on and as of
the Closing Date and all other representations and warranties of Seller made in
this Agreement shall be true and correct in all material respects on the date
hereof and on and as of the Closing Date as though made on and as of the Closing
Date; provided, however, representations and warranties that by their terms
speak as of a specific date need be true and correct in all respects or all
material respects, as the case may be, only as of such specified date;
(b) Seller’s Performance. Seller shall have performed and complied in all
material respects with each and every covenant and agreement required by this
Agreement to be performed or complied with by them before or on the Closing
Date;
(c) Seller’s Certificates. Seller shall have furnished Buyer with certificates,
dated the Closing Date and duly executed by an officer of Seller, to the effect
that the conditions set forth in Sections 8.1(a) and (b) have been satisfied;
and
(d) Other Documents. Seller shall furnish Buyer with such certificates,
documents or instruments with respect to Seller as Buyer may have reasonably
requested before the Closing to carry out the intent and purposes of this
Agreement.
8.2 Proceedings.
(a) No Injunction. No party shall be subject to any restraining order or
injunction restraining or prohibiting the consummation of the transactions
contemplated hereby.
(b) Postponement. If such a restraining order or injunction is in effect, then
this Agreement may not be terminated by Buyer as result of the failure of the
condition set forth in Section 8.2(a) prior to the Final Closing Date but the
Closing shall be delayed during such period.
8.3 Liens Released. All Security Interests pertaining to the Assets shall be
released of record and there shall be no liens on the Assets, except for
Permitted Encumbrances.
8.4 Deliveries. Seller shall have complied with each and every one of its
respective obligations set forth in Section 9.1.
8.5 Other Consents. Seller shall have obtained all Material Consents, including,
without limitation, all approvals and waivers of Government Agencies as are
required for the consummation of the transactions contemplated by this
Agreement, without any change in the terms thereof, except these approved by
Buyer in writing.
8.6 Authorizations. Except as otherwise contemplated by Section 2.6, the FCC
Order with respect to all Authorizations issued by the FCC shall have been
granted or issued (and not when such FCC Order becomes Final).

 

24



--------------------------------------------------------------------------------



 



ARTICLE 9
ITEMS TO BE DELIVERED AT THE CLOSING
9.1 Deliveries by Seller. At the Closing, Seller shall deliver to Buyer, duly
executed by Seller or such other signatory as may be required by the nature of
the document:
(a) Bills of Sale; Assignments. Bills of sale, assignments of Authorizations,
assignments and assumptions, certificates of title, endorsements, assignments
and other good and sufficient instruments of sale, conveyance, transfer and
assignment, in form and substance reasonably satisfactory to Buyer, sufficient
to sell, convey, transfer and assign to Buyer all right, title and interest of
Seller in and to the Assets and the Station and to quiet Buyer’s title thereto;
(b) Resolutions. Certified copies of resolutions, duly adopted by the members,
managers, partners or directors, as applicable, of Seller, which shall be in
full force and effect at the time of the Closing, authorizing the execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby;
(c) Officer’s Certificate. The certificate referred to in Section 8.1(c);
(d) Consents. All Material Consents to Buyer in form and content reasonably
satisfactory to Buyer;
(e) New Lease. The lease agreement between USFR Equity Drive Property LLC and
Buyer, the form of which is attached hereto as Exhibit B (the “New Lease”); and
(f) Escrow Agreement Instructions. The joint instructions referred to in Section
2.4(c)(ii).
9.2 Deliveries by Buyer. At the Closing, Buyer shall deliver to Seller, duly
executed by Buyer or such other signatory as may be required by the nature of
the document:
(a) Purchase Price. The Purchase Price, which shall be paid in the manner
specified in Section 2.4;
(b) Assumption Agreements. An instrument or instruments of assumption of the
Assumed Contracts by Buyer, in form and substance reasonably satisfactory to
Seller;
(c) Resolutions. Certified copies of resolutions, duly adopted by the board of
directors of Buyer, which shall be in full force and effect at the time of the
Closing, authorizing the execution, delivery and performance of this Agreement,
the Promissory Note, the Security Agreement and the consummation of the
transactions contemplated hereby by Buyer;
(d) Officer’s Certificate. The certificate referred to in Section 7.1(c);
(e) New Lease. The New Lease;
(f) Promissory Note. The Promissory Note referred to in Section 2.4(b);
(g) Security Agreement. The security agreement between Buyer and Seller, the
form of which is attached hereto as Exhibit D; and
(h) Escrow Agreement Instructions. The joint instructions referred to in Section
2.4(c)(ii).

 

25



--------------------------------------------------------------------------------



 



ARTICLE 10
SURVIVAL; INDEMNIFICATION
10.1 Survival. All representations and warranties contained in this Agreement or
in any Schedule, certificate, agreement or statement delivered pursuant hereto,
shall survive the Closing until twelve (12) months after the Closing Date
whereon all such representations, warranties, and indemnities with respect
thereto, shall expire and terminate and shall be of no further force or effect;
provided, however, that representations and warranties and indemnities with
respect to Sections 3.1, 3.2, 3.3, 3.6, 3.10(c)(i) and (ii), 4.2 or 4.4
(collectively, “Superior Claims”) shall survive for the full period of all
statute of limitations under applicable law plus 30 days. Notwithstanding the
foregoing, if prior to the close of business on the day before the expiration of
the survival or limitations period, an Indemnifying Party shall have been
properly notified of a Deficiency and such Deficiency shall not have been
finally resolved or disposed of at such date, such Deficiency shall continue to
survive and shall remain a basis for indemnity hereunder until such Deficiency
is finally resolved or disposed of in accordance with the terms hereof.
10.2 Basic Provision.
(a) Buyer Indemnitees. Parent and each Seller (each an “Indemnifying Party”)
hereby, jointly and severally, agree to indemnify and hold harmless Buyer, its
directors, officers, agents, representatives and employees and all persons that
directly or indirectly, through one or more intermediaries, control, are
controlled by, or are under common control with Buyer, and its respective
successors and assigns (collectively, the “Buyer Indemnitees”) from, against and
with respect to, and to reimburse Buyer Indemnitees for the amount of any and
all Deficiencies.
(b) Seller Indemnitees. Buyer (“Indemnifying Party”), hereby agrees to indemnify
and hold harmless each Seller, Parent and their respective partners, members,
officers, agents, representatives, trustees, employees and all persons that
directly or indirectly, through one or more intermediaries, control, are
controlled by, or are under common control with Seller or Parent as applicable,
and its respective successors and assigns (collectively, the “Seller
Indemnitees”) from, against and with respect to, and to reimburse Seller
Indemnitees for the amount of any and all Deficiencies.

 

26



--------------------------------------------------------------------------------



 



10.3 Definition of “Deficiencies.”
(a) Deficiencies for Buyer. As used in this Article 10, the term “Deficiencies”
when asserted by Buyer Indemnitees or arising out of a third party claim against
Buyer Indemnitees shall mean any and all losses, fines, damages, liabilities,
judgments and expenses (including amounts paid in settlement and reasonable
Legal Expenses) sustained by Buyer Indemnitees and arising out of, related to,
caused by, or resulting from:
(i) Any misrepresentation or breach of any representation or warranty of Seller
or Parent contained in this Agreement or any Schedule, certificate or agreement
delivered by Seller or Parent pursuant to Section 9.1;
(ii) Any breach of any covenant, obligation or agreement of Seller or Parent
contained in this Agreement or any Schedule, certificate or agreement delivered
by Seller or Parent pursuant to Section 9.1;
(iii) All Taxes relating to the ownership and operation of the Station or the
Assets prior to the Effective Time;
(iv) Except for the Assumed Liabilities, Seller’s operation of the Station or
ownership of the Assets prior to the Effective Time, including, without
limitation, the Excluded Liabilities; or
(v) The matters set forth on Schedules 3.7, 3.8 and 3.12.
(b) Deficiencies for Seller. As used in this Article 10, the term “Deficiencies”
when asserted by Seller Indemnitees or arising out of a third party claim
against Seller Indemnitees shall mean any and all losses, damages, liabilities,
judgments and expenses (including amounts paid in settlement and reasonable
Legal Expenses) sustained by Seller Indemnitees and arising out of, related to,
caused by, or resulting from:
(i) Any misrepresentation or breach of any representation or warranty of Buyer
contained in this Agreement or any Schedule, certificate, agreement or written
statement delivered by Buyer pursuant to Section 9.2;
(ii) Any breach of any covenant, obligation or agreement of Buyer contained in
this Agreement or any Schedule, certificate, agreement or written statement
delivered by Buyer pursuant to Section 9.2; or
(iii) Except for the Excluded Liabilities, Buyer’s operation of the Station or
ownership of the Assets after the Effective Time (including, without,
limitation, the Assumed Liabilities).
10.4 Procedures for Establishment of Deficiencies.
(a) Claim Asserted. If any claim is to be asserted by any third party against
Buyer Indemnitees or Seller Indemnitees (Buyer Indemnitees or Seller
Indemnitees, as the case may be, hereinafter, the “Indemnitees”) that, if
sustained, could reasonably be expected to result in a Deficiency, then the
Indemnitees, promptly and in all events within fifteen (15) Business Days after
learning of such claim, shall notify the Indemnifying Party of such claim;
provided, however, that the failure to so notify the Indemnifying Party shall
relieve the Indemnifying Party from liability under this Agreement with respect
to such claim only if, and only to the extent that, such failure to notify the
Indemnifying Party results in (i) the forfeiture by the Indemnifying Party of
rights and defenses otherwise available to the Indemnifying Party with respect
to such claim or (ii) material prejudice to the Indemnifying Party with respect
to such claim. The Indemnitees shall permit the Indemnifying Party to assume the
defense against such claim, at the Indemnifying Party’s sole

 

27



--------------------------------------------------------------------------------



 



expense and through legal counsel reasonably acceptable to the Indemnitees. The
Indemnitees shall, at their option and expense, have the right to participate in
any defense undertaken by the Indemnifying Party with legal counsel of their own
selection, subject to the Indemnifying Party’s right to control the defense
thereof. The parties will cooperate fully in any such action and shall make
available to each other any books or records useful for the defense of such
claim. No settlement or compromise of any claim that may result in a Deficiency
may be made by the Indemnifying Party without the prior written consent of the
Indemnitees unless: (a) before such settlement or compromise, the Indemnifying
Party acknowledges in writing its obligation to pay in full the amount of the
settlement or compromise and all associated expenses, (b) the settlement or
compromise consists solely of money damages and the Indemnitees are furnished
with security reasonably satisfactory to the Indemnitees that the Indemnifying
Party will in fact pay such amount and expenses and (c) the settlement or
compromise does not involve any admission of wrong doing on the part of any
Indemnitee and the Indemnifying Party obtains a release of the Indemnitees from
all liability with respect to such claim. No Indemnitee may settle or compromise
any claim or consent to the entry of any judgment with respect to which
indemnification is being sought hereunder without the prior written consent of
the Indemnifying Party which consent shall not be unreasonably withheld or
delayed.
(b) Notice. If the Indemnitees assert the existence of any Deficiency against
the Indemnifying Party, such Indemnitees shall give written notice to the
Indemnifying Party of the nature and amount of the Deficiency asserted and the
basis of the claim. If the Indemnifying Party within a period of thirty
(30) days after the giving of the Indemnitees’ notice, shall not give written
notice to the Indemnitees announcing its intent to contest such assertion of the
Indemnitees (such notice by the Indemnifying Party being hereinafter referred to
as the “Contest Notice”), such assertion of the Indemnitees shall be deemed
accepted and the amount of the Deficiency shall be deemed established. If,
however, that a Contest Notice is given to the Indemnitees within such thirty-
(30-) day period, then the contested assertion of a Deficiency shall be resolved
judicially.
(c) Agreement. The Indemnitees and the Indemnifying Party may agree in writing,
at any time, as to the existence and amount of a Deficiency and, on the
execution of such agreement, such Deficiency shall be deemed established.
10.5 Limitation on Deficiencies. Notwithstanding any other provision of this
Agreement: (a) an Indemnifying Party shall have no obligation to indemnify any
Indemnitees from and against any Deficiencies described in Sections 10.3(a)(i)
or 10.3(b)(i) (other than Superior Claims) until such Indemnitees have suffered
Deficiencies by reason of all such breaches (or alleged breaches) in excess of a
$300,000.00 aggregate deductible (the “Deductible”) (in which case such
Indemnifying Party will only be obligated to indemnify such Indemnitees from and
against Deficiencies in excess of the Deductible); and (b) the Indemnitees shall
not be indemnified pursuant to this Article 10 with respect to any Deficiency
described in Sections 10.3(a)(i), 10.3(a)(ii), 10.3(b)(i) and 10.3(b)(ii) (other
than Superior Claim) if the aggregate of all Deficiencies for which such
Indemnitee has received indemnification pursuant to this Article 10 has exceeded
$3.25 million (the “Cap”). No Indemnified Party shall be entitled to
indemnification for any Deficiencies, to the extent such Indemnified Party has
received indemnification from insurance proceeds. The provisions of this Section
shall not apply to the Closing pro rations made pursuant to Section 2.7.
Following the Effective Time, the parties acknowledge and agree that their sole
and exclusive remedy with respect to any and all claims and Deficiencies for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise related to the subject matter of this Agreement, shall
be pursuant to the indemnification provisions set forth in this Article 10. No
Indemnifying Party shall be liable for any punitive, consequential, incidental
or special damages, unless such damages are actually awarded to a third party
pursuant to a third party claim for which indemnification is available
hereunder.

 

28



--------------------------------------------------------------------------------



 



ARTICLE 11
MISCELLANEOUS
11.1 Termination of Agreement. This Agreement may be terminated in writing at
any time on or before the Closing Date:
(a) by the mutual consent of Seller and Buyer;
(b) by either party hereto if the Closing has not taken place on or before
180 days from the date hereof (the “Final Closing Date”); provided, however,
that if the Closing has not yet occurred by then due to the condition set forth
in Section 8.6 having not been satisfied, the Final Closing Date shall be,
unless otherwise agreed in writing by the parties hereto, 240 days from the date
hereof; provided, further however, that the 180-day and 240-day periods
specified in this subsection (b) shall be extended by the number of days, if
any, that the FCC is closed for regular business, on days that it normally would
be open for regular business, because of the Congressional budget issues that
exist as of the date of this Agreement and might result in a government shutdown
for all but essential services.
(c) by Buyer, if Seller has breached any of its material obligations under this
Agreement and Seller has not cured such breach within thirty (30) days after
receipt by Seller of notice of breach from Buyer and Buyer has satisfied or is
prepared and able (but for Seller’s defaults) to satisfy the conditions of
Article 7; and
(d) by Seller, if Buyer has breached any of its material obligations under this
Agreement and Buyer has not cured such breach within thirty (30) days after
receipt by Buyer of notice of breach from Seller and Seller has satisfied or is
prepared and able (but for Buyer’s defaults) to satisfy the conditions of
Article 8.
Subject to Section 11.2 hereof, a termination pursuant to this Article 11 shall
not relieve any party of any liability it would otherwise have for a willful
breach of this Agreement.
If this Agreement is terminated rightfully pursuant to this Article 11, all
further obligations of the parties hereunder shall terminate, except that all
obligations for confidentiality under Sections 5.12 and 6.4 shall survive such
termination for a period of three (3) years.

 

29



--------------------------------------------------------------------------------



 



11.2 Liabilities on Termination or Breach. The parties acknowledge that the
operation of the Station is of a special, unique and extraordinary character. On
a material breach by Seller of its representations, warranties, covenants and
agreements under this Agreement, in addition to such other remedies available to
Buyer, subject to the limitations set forth in Section 10.5, Buyer shall be
entitled to enforce this Agreement by a decree or decrees of specific
performance requiring Seller to fulfill its obligations under this Agreement. On
a material breach by Buyer of its representations, warranties, covenants and
agreements under this Agreement, subject to the limitations set forth in
Section 10.5, Seller shall have all remedies available to Seller at law or in
equity. Notwithstanding anything contained in this Agreement to the contrary, in
the event the Closing does not occur and this Agreement is terminated by Seller
pursuant to Section 11.1(b) or 11.1(d), Parent and Sellers sole and exclusive
remedy shall be the receipt of the Escrow Property pursuant to the terms of the
Escrow Agreement which the parties hereto agree shall constitute liquidated
damages and not a penalty.
11.3 Expenses. Each party hereto shall bear all of its expenses incurred in
connection with the transactions contemplated by this Agreement including,
without limitation, accounting and legal fees incurred in connection herewith;
provided, however, that Buyer and Seller shall each pay one-half of the filing
fees with the FCC and Buyer shall pay any sales or transfer taxes arising from
the transfer of the Assets to Buyer.
11.4 Remedies Cumulative. Subject to the limitations set forth in this
Agreement, the remedies provided in this Agreement shall be cumulative and shall
not preclude the assertion by any party hereto of any other rights or the
seeking of any other remedies against the other party hereto.
11.5 Preservation of Records. Buyer will preserve and make available (including
the right to inspect and copy) to Seller, its attorneys and accountants, for
three (3) years after the Closing Date and during normal business hours, such of
the books, records, files, correspondence, memoranda and other documents
transferred pursuant to this Agreement as Seller may reasonably require in
connection with any legitimate purpose, including, but not limited to, the
preparation of tax reports and returns and the preparation of financial
statements. During the three-year period, Buyer will not dispose of or destroy
any such books, records, files, correspondence, memoranda or other documents
without giving thirty (30) days’ prior written notice to Seller, to permit
Seller, at its expense, to examine, duplicate or take possession of all or part
thereof.
11.6 Non-Assignable Contracts. Nothing contained in this Agreement shall be
construed as an assignment or an attempted assignment of any Assumed Contract
that is by law non-assignable without the consent of the other party or parties
thereto, unless such consent shall be given. Seller shall use its commercially
reasonable efforts (and Buyer shall assist Seller) both after and before the
Closing to obtain such consents to the assignment or transfer of Assumed
Contracts to vest in Buyer all of Seller’s right, title and interest in such
Assumed Contracts, in all cases in which such consent is required for assignment
or transfer. If such consent is not obtained, Seller shall cooperate with Buyer
in any arrangements necessary or desirable, on commercially reasonable terms, to
provide for Buyer to have the benefits and to have Buyer assume the burdens
arising after the Closing Date thereunder, including, without limitation,
enforcement for the benefit of Buyer, and assumption by Buyer of the costs of
enforcing, any and all rights of Seller thereunder against the other party
thereto arising out of the cancellation thereof by such other party or
otherwise.

 

30



--------------------------------------------------------------------------------



 



11.7 Further Assurances. From time to time before, on and after the Closing
Date, each party hereto will execute all such instruments and take all such
actions as any other party, being advised by counsel, shall reasonably request,
without payment of further consideration, in connection with carrying out and
effectuating the intent and purpose hereof and all transactions and things
contemplated by this Agreement including, without limitation, the execution and
delivery of any and all confirmatory and other instruments in addition to those
to be delivered on the Closing Date, and any and all actions which may
reasonably be necessary or desirable to complete the transactions contemplated
hereby. The parties shall cooperate fully with each other and with their
respective counsel and accountants in connection with any steps required to be
taken as part of their respective obligations under this Agreement
11.8 Risk of Loss. The risk of loss, damage or destruction to any of the Assets
from fire or other casualty or cause shall be borne by Seller at all times
before the Effective Time. On any such loss, damage or destruction, the proceeds
of any claim for any loss, payable under any insurance policy with respect
thereto, shall be used to repair, replace or restore any such property to its
former condition, subject to the conditions stated below. It is expressly
understood and agreed that, in the event of any loss or damage to any of the
Assets from fire, casualty or other causes before the Closing, Seller shall
notify Buyer thereof in writing immediately. Such notice shall specify with
particularity the loss or damage incurred, the cause thereof (if known or
reasonably ascertainable) and the insurance coverage. If the damaged property is
not completely repaired, replaced or restored on or before the Closing Date,
Buyer at its sole option: (a) may elect to postpone Closing until such time as
the property has been completely repaired, replaced or restored to the
reasonable satisfaction of Buyer if the repair, replacement or restoration can
be accomplished within one month following the date of the loss or damage or the
Final Closing Date, whichever is the earlier and (b) may elect to consummate the
Closing and accept the property in its then condition, in which event Seller
shall pay to Buyer all proceeds of insurance and assign to Buyer the right to
any unpaid proceeds; or (c) terminate this Agreement without liability to any
party.
11.9 Employees. Except as provided otherwise in this Section, Seller shall
terminate or reassign (and be liable for and shall discharge such liabilities as
they become due) all of the Station’s employees effective as of the Effective
Time. Buyer shall not be obligated to offer employment to any such employees of
the Station, although Buyer may interview and offer employment to any such
employee of the Station should it choose to do so, in its sole discretion, on
employment terms and conditions determined in its sole discretion.
ARTICLE 12
GENERAL PROVISIONS
12.1 Successors and Assigns. Except as otherwise expressly provided herein, this
Agreement shall be binding on and inure to the benefit of the parties hereto,
and their respective representatives, successors and assigns. Seller may not
assign any rights or delegate any duties hereunder without the prior written
consent of Buyer. Buyer may assign some or all of its rights and obligations
hereunder to any Subsidiary or Affiliate of Buyer, as long as Buyer remains
fully obligated to fulfill all obligations of Buyer under this Agreement.
12.2 Amendments; Waivers. The terms, covenants, representations, warranties and
conditions of this Agreement may be changed, amended, modified, waived,
discharged or terminated only by a written instrument executed by the party
waiving compliance. The failure of any party at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right of such party at a later date to enforce the same. No waiver by any party
of any condition or the breach of any provision, term, covenant, representation
or warranty contained in this Agreement, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or of the breach of any other provision,
term, covenant, representation or warranty of this Agreement.

 

31



--------------------------------------------------------------------------------



 



12.3 Notices. All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing (which shall include
notice by facsimile or other electronic transmission) and shall be deemed to
have been duly made and received on the first Business Day after such notice has
been personally served, delivered by FedEx or a similar overnight courier
service, expenses prepaid, or, if sent by electronic transmission or other
facsimile communications equipment, the first Business Day after delivery by
such equipment, addressed as set forth below:

  (a)  
If to Seller then to:

     
US Farm & Ranch Supply Company, Inc.
11150 Equity Drive
Houston, Texas 77041
Facsimile Number: (713) 403-6997
Attention: Gregory L. Brown

with a copy, given in the manner prescribed above, to:

King & Spalding LLP
1100 Louisiana, Suite 4000
Houston, Texas 77002-5213
Facsimile Number: (713) 751-3290
Attention: John L. Keffer, Esq.
    (b)  
If to Buyer then to:
       
Spanish Broadcasting System, Inc.
Legal Department
2601 South Bayshore Drive, PH II
Coconut Grove, Florida 33133
Phone: (305) 441-6901
Facsimile Number: (866) 239-1521
Attn: Melanie M. Montenegro, Esq.
       
with a copy, given in the manner prescribed above, to:
       
Lombardo Dufresne LLP
275 Madison Avenue, 35th Floor
New York, New York 10016
Telephone: (212) 682-6935
Facsimile: (212) 619-1028
Attn: Louis Lombardo, Esq.

 

32



--------------------------------------------------------------------------------



 



Any party may alter the address to which communications are to be sent by giving
notice of such change of address in conformity with the provisions of this
Section providing for the giving of notice.
12.4 Captions. The captions of Articles and Sections of this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any of the provisions of this Agreement.
12.5 Governing Law; Venue. THIS AGREEMENT AND ALL QUESTIONS RELATING TO ITS
VALIDITY, INTERPRETATION, PERFORMANCE AND ENFORCEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS. The parties hereby irrevocably submit
to the exclusive jurisdiction of the United States Federal Court located in the
State of New York in connection with any proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby. The parties hereby
waive the right to transfer or change the venue of any suit, action or other
proceeding brought in accordance with this Agreement or to claim that any such
proceeding has been brought in an inconvenient forum.
12.6 Entire Agreement. This Agreement, the Exhibits and the Schedules hereto,
and the other documents delivered hereunder constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof, and supersede all prior agreements, understandings,
inducements or conditions, express or implied, oral or written, relating to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of trade inconsistent with any of the terms hereof.
12.7 Execution: Counterparts and Facsimile. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original as against
any party whose signature appears thereon, and all of which shall together
constitute the same instrument. This Agreement shall become binding when one or
more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile or
other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Agreement.
12.8 Gender and Tense. Where appropriate to the context, pronouns of other terms
expressed in one number or gender will be deemed to include all other numbers or
genders. The use of a word in one tense will include the other tenses, where
appropriate to the context.
12.9 Third-Party Beneficiaries. This Agreement is intended to benefit only the
parties to this Agreement, their successors and permitted assigns. No other
Person is an intended or incidental beneficiary of this Agreement.

 

33



--------------------------------------------------------------------------------



 



12.10 No Party Deemed Drafter. The parties acknowledge that they have been
represented by counsel in connection with this Agreement and the transactions
contemplated hereby. Accordingly, any rule of law or any legal decision that
would require interpretation of any claim ambiguities in this Agreement against
the party that drafted it has no application and is expressly waived. Provisions
of this Agreement shall be interpreted in a reasonable manner to affect the
intent of the parties.
12.11 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law, but only as long as the
continued validity, legality and enforceability of such provision or application
does not materially (a) alter the terms of this Agreement or (b) diminish the
benefits or burdens of this Agreement.
12.12 Waiver of Jury Trial. EACH PARTY HEREBY (A) COVENANTS AND AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (B) WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN,
KNOWINGLY AND VOLUNTARILY, BY EACH PARTY, AND THIS WAIVER IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
JURY TRIAL WOULD OTHERWISE ACCRUE. EITHER PARTY IS HEREBY AUTHORIZED AND
REQUESTED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER AND THE PARTIES TO THIS AGREEMENT, SO AS TO SERVE AS CONCLUSIVE
EVIDENCE OF THE PARTIES’ WAIVER OF THE RIGHT TO JURY TRIAL.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

34



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Asset Purchase Agreement to be
duly executed by their duly authorized signatories, all as of the day and year
first above written.

                      SELLER:
 
                    CHANNEL 55/42 OPERATING, LP           By:   US Farm & Ranch
Supply Company, Inc., its Sole Member
 
               
 
          By:   /s/ Gregory L. Brown
 
               
 
              Name: Gregory L. Brown
Title:   President
 
                    HUMANITY INTERESTED MEDIA, L.P.
 
                        By:   HIM GP, LLC, its General Partner  
 
          By:   /s/ Gregory L. Brown
 
               
 
              Name: Gregory L. Brown
Title:   President
 
                    USFR TOWER OPERATING, LP
 
                        By:   Channel 55/42 Broadcast, LLC, its General Partner
 
                            By:   US Farm & Ranch Supply Co., Inc., its Sole
Member
 
               
 
          By:   /s/ Gregory L. Brown
 
               
 
              Name: Gregory L. Brown
Title:   President
 
                    USFR EQUITY DRIVE PROPERTY LLC
 
               
 
  By:   /s/ Gregory L. Brown
 
             
 
      Name: Gregory L. Brown
 
      Title:   President

 

35



--------------------------------------------------------------------------------



 



            PARENT:

US FARM & RANCH SUPPLY COMPANY, INC.,

solely for the purposes of Sections 3.1, 3.3, 3.4 and Article 10
      By:   /s/ Gregory L. Brown         Name:   Gregory L. Brown       
Title:   President     

 

36



--------------------------------------------------------------------------------



 



            BUYER:

SPANISH BROADCASTING SYSTEM, INC.
      By:   /s/ Joseph A. Garcia         Name:   Joseph A. Garcia       
Title:   Sr. Executive Vice President     

 

37